Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murata (US 2019/0299719 A1).
Regarding claim 1, Murata teaches a pneumatic tire (Fig. 1) comprising a tread (Fig. 1, Ref. Num. 1) and a sidewall (Fig. 1, Ref. Num. 2) wherein the tire further comprises protector ribs (Fig. 1, Ref. Num. 60) projecting from the profile of the tire (Fig. 1). A shape of the cross-section, taken along a meridian of the tire, of and end of each protector is convex inward in an axial direction (Fig. 4). 
Regarding claim 3, Murata teaches that the shape of the cross-section is a curved line (Fig. 4).
Regarding claim 4, Murata teaches that the shape of the cross-section is a circular arc (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2021/0129594 A1) in view of Mori et al. (US 2017/0210182 A1).
Regarding claim 1, Furusawa teaches a pneumatic tire (Para. [0040]) comprising a tread (Fig. 1, Ref. Num. 2) and a sidewall (Fig. 1, Ref. Num. 4). However, Furusawa does not teach protector ribs projecting from the profile of the tire.
Mori teaches a pneumatic tire (Fig. 1) comprising protector ribs projecting from a profile of the tire (Fig. 1, Ref. Num. 9) and a shape of a cross-section, taken along a meridian of the tire, of an end of each protector rib is convex inward in an axial direction (Fig. 1, Ref. Num. 9, top end; Para. [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Furusawa with Mori to add protector ribs that project from a profile of a tire. This modification .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2019/0299719 A1) as applied to claim 1 above, and further in view of Barton (US 2011/0126950 A1).
Murata does not teach that an intersection angle of the end relative to the profile is not greater than 10°.
In an analogous art, Barton teaches that an intersection angle (Fig. 3, Ref. Num. α) of the end relative to the profile line is less than 45° and more preferably as small as possible (Para. [0032]). Barton does not expressly disclose a value of not greater than 10°; however, it would have been obvious to a person of ordinary skill in the art to configure the intersection angle of the end relative to the profile within the claimed range since Barton discloses the intersection angle of the end relative to the profile as less than 45° and preferably as small as possible (Para. [0032]), said range overlapping the claimed range. Since Barton teaches that the intersection angle should be as small as possible, it would have been obvious to one of ordinary skill in the art before the effective filing date to set the intersection angle to a value of below 10°.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Murata with Barton in order to set the intersection angle of the end relative to the profile as less than 45° and preferably as small as possible. This modification will prevent the sidewall blocks from snagging on objects (Barton; Para. [0032]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2019/0299719) as applied to claim 4 above, and further in view of Takada (US Patent No. 6,123,131).
Regarding claim 5, Murata does not teach that the circular arc has a radius of not less than 20 mm and not greater than 200 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Murata with Takada to make the radius of the circular arc to be between 10 and 50 mm. This modification will prevent cracks from forming on the protrusions and prevent excess heat generation (Takada; Col. 3, lines 49-52).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2021/0129594 A1) in view of Mori et al. (US 2017/0210182 A1) as applied to claim 1 above, and further in view of Kuwano (US Patent No. 10,836,218 B2).
Regarding claim 6, Furusawa and Mori teach a tire further comprising a lateral groove formed mainly on the tread (Furusawa, Fig. 1 and 4, Ref. Num. 24). While Furusawa does teach that an intersection angle of an axially outer end of the lateral groove relative to the profile is obtuse (Fig. 1, Ref. Num. 24b), it does not teach the angle measurement. 
In an analogous art, Kuwano teaches that an intersection angle of a sidewall groove (opening) (Fig. 6, θ1) is 90° to 135° (Col. 9, Lines 43-45). Kuwano does not expressly disclose a value of 100° to 140°; however, it would have been obvious to a person of ordinary skill in the art to configure the intersection angle of a sidewall groove within the claimed range since Kuwano discloses the intersection angle of a sidewall groove as between 90° and 135° (Col. 9, Lines 43-45), said range overlapping the claimed range.
	It would have been obvious to a person of ordinary skill in the art to modify Furusawa and Mori with Kuwano to have the intersection angle of an axially outer end of the lateral groove relative to the 
	Regarding claim 7, Furusawa teaches that the depth of the lateral groove (De) is within the range of 2.5 mm to 6.5 mm (Para. [0051]). However, Furusawa does not teach the height of the protector rib.
	In an analogous art, Mori teaches that the height of the protector rib (Hi) is between 2 and 15 mm (Para. [0038]). The protector height range taught by Mori along with the lateral groove depth taught by Furusawa can be combined to find a sum (Hi +De) that is in the range of between 4.5 and 6.5 mm. While the references do not explicitly teach the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date to set the sum (Hi + De) to between 4.5 and 6.5 mm since the references disclose the height of the protector rib (Hi) as between 2 and 15 mm (Mori; Para. [0038]) and the depth of the lateral groove (De) as between 2.5 and 6.5 mm (Furusawa; Para. [0051]), said ranges yielding a range that overlaps the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Furusawa with Mori to set the height of the protector rib to be between 2 and 15 mm. This modification will improve the cut resistance and prevent the tire weight from increasing and making heat likely to accumulate (Para. [0038]). This protector rib height (Hi) combined with the lateral groove depth (De) taught by Furusawa creates a tire with a range of Hi+De that overlaps the claimed range of 4.5 mm to 6.5 mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/Primary Examiner, Art Unit 1749